Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			         Restriction Requirement
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to a lubricant composition, classified in C10M 169/04.
II. Claims 15-21, drawn to a method of making a hydrocarbon composition comprising the steps of providing bio-derived components from a renewable source, condensing and hydrodeoxygenating, classified in C10G 3/00.
III. Claims 22-23, drawn to a personal care composition, classified in C11D 3/182.
IV. Claim 24, drawn to a pharmaceutical composition, classified in A61K 31/01.
The inventions are independent or distinct, each from the other because:
Inventions II and (I, III, IV) are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case branched aliphatic compounds (e.g., hydrocarbons) may be made by various different processes aside from deoxygenation of bio-derived renewable sources including distillation of petroleum oils, Fischer-Tropsch processes, etc.
Inventions I and III and IV are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different of lubricating oils used in industrial machinery, personal care compositions (soaps, lotions, cosmetics) and pharmaceutical compositions have different modes of operation and effects. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art due to their different classifications;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; and 
(c) the inventions require a different field of search (for example, searching different class/subclasses or electronic resource, or employing different search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451. The examiner can normally be reached Monday-Friday 9:30am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






						/ELLEN M MCAVOY/                                                                        Primary Examiner, Art Unit 1771                                                                                                                                
EMcAvoy
January 24, 2022